NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

DAVID GAPHOOR,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-3498
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 20, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Lee County; Nicholas R. Thompson,
Judge.



PER CURIAM.

             Affirmed. See Carpenter v. State, 785 So. 2d 1182 (Fla. 2001); Rivera v.

State, 717 So. 2d 477 (Fla. 1998); Mungin v. State, 689 So. 2d 1026 (Fla. 1995).



NORTHCUTT, SALARIO, and ROTHSTEIN-YOUAKIM,JJ., Concur.